UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4649


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AARON COPPEDGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:09-cr-00064-F-1)


Submitted:   July 11, 2013                 Decided:   July 25, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina,
for Appellant. Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, Joshua
L. Rogers, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A federal jury convicted Aaron Coppedge of conspiracy

to possess with intent to distribute and distribute cocaine base

(“crack”), in violation of 21 U.S.C. § 846 (2006), four counts

of    distribution         of    crack,     and      one   count    of    possession       with

intent to distribute crack, in violation of 21 U.S.C. § 841(a)

(2006).        The district court originally sentenced Coppedge to

life imprisonment.               On Coppedge’s first appeal, we vacated the

sentence for the conspiracy and distribution counts and remanded

for resentencing in light of United States v. Simmons, 649 F.3d
237 (4th Cir. 2011) (en banc).                       United States v. Coppedge, 454

F. App’x 202 (4th Cir. 2011) (unpublished).                                On remand, the

district court sentenced Coppedge to a total of 360 months of

imprisonment and he now appeals.                      For the reasons that follow,

we affirm the district court’s judgment.

               Coppedge         argues    on     appeal    that     the    district    court

erred in applying an enhancement under the Sentencing Guidelines

for possession of a firearm; erred in concluding that his prior

conviction for trafficking in cocaine qualified as a felony drug

offense under 21 U.S.C.A. §§ 802(44), 841(b) (West 2006 & Supp.

2013) in order to increase the applicable statutory penalties;

and    erred    in    calculating          the    drug     weight    for    which     he   was

responsible.         As Coppedge could have, but failed to, raise these

arguments      in    his    first        appeal,     the   mandate        rule   barred    the

                                                 2
district court from consideration of any of these issues.                                 See

Doe v. Chao, 511 F.3d 461, 465 (4th Cir. 2007) (“[A]ny issue

that could have been raised but was not raised on appeal is

waived and thus not remanded.”) (internal quotation marks and

citation omitted); see also S. Atl. Ltd. P’ship of Tenn. v.

Riese,      356 F.3d 576,    583     (4th    Cir.        2004)    (mandate       rule

“forecloses litigation of issues decided by the district court

but foregone on appeal or otherwise waived”) (internal quotation

marks and citation omitted).

               Coppedge also argues that the district court erred in

applying       a    three-level      enhancement         under    the    Guidelines       for

acting in a managerial/supervisory role in the conspiracy.                                 In

reviewing          the      district       court’s        calculations          under     the

Guidelines, “we review the district court’s legal conclusions de

novo     and       its    factual    findings       for    clear       error.”          United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (internal

quotation         marks    and   citation    omitted).           We    will   “find     clear

error only if, on the entire evidence, we are left with the

definite and firm conviction that a mistake has been committed.”

Id.    at    631     (internal      quotation     marks     and       citation   omitted).

Under       the     Guidelines,        a   district        court       should     apply     a

three-level enhancement in offense level if a defendant was a

manager      or     supervisor      (but    not     an    organizer      or     leader)    in

criminal activity that involved five or more participants or was

                                              3
otherwise extensive.          See U.S. Sentencing Guidelines § 3B1.1(b)

(2012).         We have thoroughly reviewed the record and conclude

that     the    district   court    did     not   err    in    applying   this

enhancement.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in   the   materials

before this court and argument would not aid in the decisional

process.



                                                                      AFFIRMED




                                      4